NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
LAWNDALE RESTORATION LIMITED
PARTNERSHIP, BY AND THROUGH ITS GENERAL
PARTNER, BOULEVARD REALTY SERVICES
CORPORATION,
Plaintiff-Appellant, _
V.
UNITED STATES,
Defen.dant-Appellee.
2011-5043
Appea1 from the United StateS Court of Federal
C1aims in case no. 09-CV-798, Judge Susan G. Braden.
ON MOTION
ORDER
LaWnda1e Restoration Lirnited PartnerShip moves for
leave to include certain documents in the appendix and
for a 60-day extension of ti1ne, until May 23, 2011, to file
its principal brief
Up0n consideration thereof

LAWNDALE RESTORATION V. US 2
I'1‘ ls ORDERE1) THA'r:
(1) The motion for leave to include certain documents
in the appendix is granted
(2) The motion for an extension of time is granted
Lawndale Restoration’s principal brief is due May 23,
2011.
FOR THE CoURT
HAR 1 7 ?Ul1 131 Jan H0rba1y
Date J an Horbaly
Clerk
ccc Christine A. Giovannelli, Esq.
Scott A. MacGriff, Esq.
s2 1 l
\I..8. CDUR'F off EALS FlR
THE FED|?HAi`.gll RCLl|T
MAR 1 72U11
.|AN|'IDRBAl.Y
CLEH(